The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 line 2: there are two instances of “a computing device”, which make subsequent recitations of “the computing device” lacking of antecedent basis.  Correction is requested.  Dependent claim(s) 2-12 is/are rejected because the deficiencies inherited from the parent claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 17, 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Based on Alice v. CLS Corp (US 2014) and the new 2019 Guidelines, representative claim 1 are analyzed to determine whether the subject matter is directed to a judicial exception.
Step 1: Is the claim directed to a process, machine, manufacture, or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? 
The claimed steps recite a process in which the data items including customer id or account and location at a facility from the customer are received, such that

(b) when the customer is not presently associated with the facility, then associate the customer as being at the facility and provide information associated with a product if determined that the customer having an interest by viewing it.
The above claimed process is directed to a concept of collection of data regarding personal id, location, and product id associated with a customer to track and provide product or other messages to the customer such as a survey.  In this case, under its broadest reasonable interpretation, it covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “computing device”, “network”, and “mobile device”, nothing in the claim element precludes the step from practically being performed in the mind.  For instance, but for the “computing device”, “network”, and “mobile device”, the process can be done by the customer letting someone else, i.e. store staff/owner, knows that (s)he is leaving the store or being interested in a product while at a location in or at the entrance/exit of the store.  The account and location id can be mentally obtained by the customer.  The process can also be done by a person observing a known customer entering or leaving a facility to determine if the customer is interested in a product and provide a coupon or brochure regarding the interested product to the customer.   If a limitation covers its performance in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  
The above claimed process also falls in the category of “Certain Methods of Organizing Human Activity”, which includes commercial interaction because the claimed invention is directed to a scheme that interactively communicates location-based advertisement and product information. See 2019 SME October Update.  
Step 2A - Prong 2: Integrated into a Practical Application?

According to the new 2019 Guidelines, conventional and routine computer operations do not necessarily unpatentable.  However, there is at least a requirement that the claims must recite a practical application that at least includes: improvement of computer/technology, use of particular machine, applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Here, the claims do not meet the requirement.  The use of the computer elements in the claims is akin to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -see MPEP 2106.05(f)
The claims recite the location identifier associated with the product be sensed and provided from the mobile device, such that a message such as product information may be transmitted to the mobile device.  However, these limitations are well-understood and conventional in the field as evidenced in Shanmugam (US 20150348146) and Fitzpatrick (US 20110264527).  These limitations cannot be considered to be improving the functioning of a computer or improving a technology.  Thus, they cannot impose a meaningful limit on the judicial exception therefore no practical application is present.
The claims are directed to the abstract idea.

No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. The claim recite additional elements of a mobile device and using a computing device for performing activities including receiving data item unique to an account, determining the presence, and transmitting dataset.  The claimed mobile device and computing device is understood to perform conventional and routine functions of receiving, processing, comparison, and transmit information including location information in conjunction with providing advertisement based on the obtained location as also mentioned at least in Intellectual Ventures (FC 2015, a newspaper could send the user a location-specific advertisement insert does not confer patent eligibility), MacroPoint (abstract idea of tracking freight, including monitoring, locating, and communicating regarding the location of the freight), and Rothchild (E. Texas DC, 2016, “abstract idea of retrieving an address from another location”). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  See Mayo v. Promotheus (US 2012). More recently in Bridge and Post (FC 2019), the Federal Circuit held that tracking users in order to provide advertisements was conventionally known in the pre-Internet world, and customizing data based on user data and specific information are directed to an abstract idea.
Adding the words “apply it” or the mere introduction of a computer used to implement the abstract idea is insufficient to make the claims less abstract (Mayo, at 1292). The claim further recites a network. The network limitations are simply a field of use that is an attempt to limit the abstract idea to a particular technological environment and, so do not add significantly more.

Considered as an ordered combination, the claim elements do not add anything inventive to the abstract concept underlying them. They simply instruct a generic computer or computers to send data associated with received account and location identifiers to another computer. The claim is not patent eligible (Step 2B: NO).
Dependent claims recite network destination for a message to be transmitted to, generating dataset, welcome data, departure data, registered location id, wireless beacon identifier, mobile identifier. However, these limitations fail to contain a significance over the abstract idea addressed above.  These features can be practiced mentally and are prevalent and conventional in the field and therefore the claimed invention are still directed to an abstract idea as it does not improve the underlying technology being recited.  Rather, the claimed invention is merely using the existing computers as tools to aid processes focused on abstract ideas.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-12, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US 20150193794) 
Douglas teaches 
1. A method comprising: 
Douglas, par. 17, 24-26, 33-34, 59, 61-63: user’s mobile device location is tracked throughout the store even nearby the store; the user confirmation is merely to confirm that it’s not someone else using the mobile device; trigger signal provided to the survey processor 102);
when the location identifier is a location associated with a facility entrance and exit area, automatically determining, on the computing device, whether the customer account is presently associated with the facility in stored data (Douglas, par. 19, 24-25, 33-34, 61);
when the customer account is presently associated with the facility in stored data, automatically:
disassociating the customer account from the facility in the stored data (Douglas, par. 63: customer is detected to have left therefore the account is disassociated from the stored data);
generating a dataset including departure data (Douglas, par. 66); and
transmitting the generated dataset including the departure data from the computing device to a network destination defined at least in part within the stored data of the customer account (Douglas, par. 66); and
when the customer account is not presently associated with the facility in stored data, automatically:
associating the customer account with the facility in the stored data indicating a mobile device (106) associated with the customer account is present at the facility (Douglas, par. 61);
receiving a location identifier, sensed and provided automatically from the mobile device associated with the customer account, associated with a particular product Douglas, par. 24-27, 33, 40, 61-63, 28-29: when scanning an item, the mobile 106 also broadcasts its location which is received by trigger processor 102 and merchant 107; Douglas is unclear with respect to the mobile provides the product’s location; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the mobile’s location may be used as the product’s location since it is scanned by the mobile in close proximity); and 
upon receipt of the location identifier associated with the mobile device associated with the customer account, retrieving and transmitting data with regard to the particular product to the mobile device associated with the customer account (Douglas, par. 24-27, 33, 40, 61-63, 28-29).
2.1, wherein: the network destination defined at least in part within the stored data of the customer account includes an address of the mobile device to which a message can be sent; and the transmitting includes transmitting a message to the mobile device based on the generated dataset (Douglas, par. 19, 23, 33, 68)
3.1, wherein when the customer account is not presently associated with the facility, the method further includes generating a dataset including welcome data (Douglas, paragraph 26, 61). 16 Docket No. 14-1854 
4.3, wherein: generating the dataset including welcome data includes: retrieving welcome data based on at least one of an identifier of the facility, an identifier of the customer account, a current date, a current time, and at least one data item of the customer account; and the welcome data includes at least one of: promotional data retrieved with regard to the facility; a retrieved customer account balance; a coupon; a welcome message; a link to connect with a facility employee; and a facility map (Douglas, par. 26, 34, 63).
Douglas, par. 25, 63-66)17 Docket No. 14-1854
6.1, wherein the location identifier is an identifier of a wireless transceiver device deployed at the facility and registered in configuration data of a system performing the method in association with an entrance to the facility (Douglas, paragraphs 22, 26, 33-34)
7.6, wherein the wireless transceiver device is a beacon device (Douglas, paragraphs 22, 26, 33-34). 
9.7, wherein receiving the data item unique to the customer account and the location identifier includes receiving, from the beacon device, a wireless device identifier of the mobile device, the wireless device identifier stored in association with the customer account (Douglas, paragraphs 22-23, 33)  
10.1, further comprising: storing customer account data in a database, the data of each customer account including: a customer account identifier; an address of the network destination to which messages regarding the customer account are to be transmitted; and a record of completed transactions (Douglas, paragraph 22-23, 27). 
11.10, wherein the data of each customer account further includes a unique identifier of a wireless transceiver device of a mobile device (Douglas, paragraph 22-23, 27)18 Docket No. 14-1854 
12.10, wherein: 
associating the customer account with the facility in the stored data includes writing a data record including the customer account identifier to a dataset associated with the facility and Douglas, par. 25, 33-34, 62); and
disassociating the customer account from the facility in the stored data includes writing to the data record of the respective customer account identifier, a second time element representative of at least one of a date and time of the disassociating (Douglas, par. 25, 33-34, 62).
Re claims 17, 19-20, see discussion regarding claims above.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US 20150193794) in view of Shanmugam (US 20150348146)
Re claim 8.7, Douglas is silent to wherein receiving the data item unique to the customer account and the location identifier includes receiving a customer account identifier and the identifier of the beacon device via a network from the mobile device 
Shanmugam teaches mobile device 110 approaches the store, the geo-fencing application 310 running on the device 110 receives either the MAC ID value transmitted by the access point 130 or the beacon ID transmitted by the beacon 120a. At step 858, the customer checks in either manually, in response to the welcome message or automatically. At step 860 the mobile device enters the store and reads the beacon ID of the beacon 120b, including the UUID, major value and minor value. The mobile device then sends the beacon ID to the geo-fencing application 215 at step 862 and the application, at step 864 returns information on zone 1 covered by beacon 120b.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shanmugam so that product information and instructions may be sent to the user mobile in the zone defined by the beacon.
Remarks
Applicant's arguments have been fully considered but they are not persuasive. 

However, claim 1 recites that “upon receipt of the location identifier associated with the mobile device associated with the customer account, retrieving and transmitting data with regard to the particular product to the mobile device associated with the customer account” is considered matching the described concept.
Applicant argues that the examiner ignores the elements in the claims that necessitate computing devices and the use of networking, data processing, displaying, location, and identification technologies.
However, the October 2019 Update SME states that 
II. A Claim That Requires A Computer May Still Recite A Mental Process
Claims can recite a mental process even if they are claimed as being performed on a computer. Suggestions were made that an examiner should determine that a claim, when given its broadest reasonable interpretation, recites a mental process only when the claim is performed entirely in the human mind. After consideration, this suggestion will not be adopted, and the current “mental processes” grouping in the 2019 PEG will be retained, since it is consistent with current case law. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.
In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. By way of example, examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. For instance, in Voter Verified, Inc. v. Election Systems & Software LLC, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are human cognitive actions that humans have performed for hundreds of years despite the fact that the steps in the claim were performed on a computer.
According to the 2019 SME above, reciting computing devices can still recite a mental process. For patent eligibility, the computing devices must be recited in a way that is indicative of integration into a practical application as also previously stated:
Improvements to the functioning of a computer, or to any other technology or technical field -see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition –see VandaMemo
Applying the judicial exception with, or by use of, a particular machine -see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c) 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception -see MPEP 2106.05(e) and VandaMemo
As can be seen, the location and id determination as well as generation and transmitting of messages based on the presence data do not satisfy any of the above criteria as the claimed invention does not make any improvement to the functioning of a computer, or to any other technology or technical field.  Furthermore, the claimed invention does not apply the judicial exception with, or by use of, a particular machine. These limitations are more akin to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement 
With respect to §103, Applicant's arguments have been considered but are considered unpersuasive. 
Applicant argues that the current claim limitations are not covered by Douglas. 
However Douglas in par. 61 discloses: 
“when a customer enters a merchant physical store location, the customer device 106, merchant 107, and/or trigger processor 102 may detect the customer's presence at or in the store.  A user interface on customer device 106 may prompt the customer to enter login information, such as a username and password. If the customer has previously shopped at the store, the customer may have previously indicated that the store may track the customer's location. The customer may be prompted by the user interface on customer device 106 to confirm his presence in the store. Thereafter, trigger processor may receive one or more trigger signals from merchant 107 and/or customer device 106 based on customer actions in the store.. [0062] Trigger signals may be based, for example, on the customer's location within the store, the amount of time the customer spends in a certain area of the store,”
As seen, as the customer enters the store, the customer’s device receives a prompt to confirm the customer’s presence associated with the account and location is automatically tracked.  It is also noted that the user’s mobile device location is tracked throughout the store even nearby the store (par. 24-25).  The user confirmation is merely to confirm that it’s not someone else using the mobile device.
For these reasons, the previous rejection(s) is/are respectfully maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MAI whose telephone number is (571)272-8283.  The examiner can normally be reached on M-F 8-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887